Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 are under consideration in the instant Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claims recite a natural product without significantly more. This judicial exception is not integrated into a practical application because it reads on naturally occurring protein without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are towards a product that is no different from the product found in nature.
The subject matter eligibility under 35 U.S.C. 101 of natural products (i.e., whether the claimed product is a non-naturally occurring product of human ingenuity that is markedly different from naturally occurring products) was confirmed by the U.S. Supreme Court decisions including Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. _, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013), and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. _, 132 S. Ct. 1289, Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. __, __ (2010) (slip op., at 5). "Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work." Gottschalkv. Benson, 409 U. S. 63, 67 (1972). 
In brief, in Prometheus, a method of optimizing therapeutic efficacy for treatment of an immune-mediated gastrointestinal disorder is the focus.  This method comprises a) administering 6-thioguanine to patients and b) determining the level of 6-thioguanine in the patients and c) correlate the level of 6-thioguanine, i.e. a certain level/red blood cells, with the decision whether a need for increase or decrease the amount of 6-thioguanine treatment in said patients. 
In Prometheus, the Court found that "[i]f a law of nature is not patentable, neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself." Additionally, "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law". Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at __ (slip op., at 14) ("[T]he prohibition against patenting abstract ideas 'cannot be circumvented by’..., adding 'insignificant post-solution activity'" (quoting Diehr, supra, at 191-192)). 
The Court also summarized their holding by stating "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any 
Thus, if the claim recites or involves a judicial exception, such as a law of nature/natural principle or natural phenomenon (e.g., the law of gravity, F=ma, sunlight, barometric pressure, etc.), and/or something that appears to be a natural product (e.g., a citrus fruit, uranium metal, nucleic acid, protein, etc.), then the claim only qualifies as eligible subject matter if the claim as a whole recites something significantly different than the judicial exception itself.
In the instant case, based upon an analysis with respect to the claim as a whole, claims 1-11 are determined to be directed to judicial exception without significantly more.  The rationale for this determination is explained below in view of controlling legal precedent set forth in 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618) dated December 16, 2014 and 2019 Revised Patent Subject Matter Eligibility Guidance (84 FR 50) dated January 07, 2019.
The instant claims 1-11 encompass a product. (Step 1: Yes). 
Next, Step 2, is the two-part analysis from Alice Corp. (also called the Mayo test) to determine whether the claim is directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions). (In Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014) the Supreme Court sets forth a two-step test for determining patent eligibility. First, determine if the claims encompass a judicial exception (a natural phenomenon/law of nature/abstract idea). If so, then ask whether the remaining elements/steps, either in isolation or combination with the other non-Id. at 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further “inventive concept” to take the claim into the realm of patent eligibility. Id. at 2355. In the recent Myriad v Ambry case, the CAFC found claims (drawn to methods comprising obtaining tissue samples, analyzing sequences of cDNA and comparing germline sequences of a gene to wild-type sequences) to encompass the abstract mental processes of ‘comparing’ and ‘analyzing’. Recitation of specific techniques (in Myriad claims 7 and 8 further recited hybridization and PCR) were deemed not “enough” to make the claims patent-eligible since the claims contained no otherwise new process. The elements/steps recited in addition to the judicial exception did nothing more than spell out what practitioners already knew). The instant claims encompass the a naturally occurring protein, neuropilim-1, and thus is a judicial exception. The protein is a naturally occurring protein, which, as evidenced by the claims and the specification as filed and the prior art, Kumanogoh EP2497498 (instant PTO-892) and Gu et al., 2002 (IDS, 8/3/2020), as discussed below, are present naturally and thus a judicial exception (Step 2A/1: Yes). Next, prong two of Step 2A requires identifying whether there are additional elements recited in the claim beyond the judicial exception(s) and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration in to a practical application” requires an additional element or combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such as the claim is more than a drafting effort designed to monopolize the exception. In the instant case, the claims do 
	The pharmaceutical composition also reads on a natural product because it markedly different from the naturally occurring product. Isolating the products does not significantly change it structure or function. Further, claim 11 is encompassed in this rejection because it is only the naturally occurring protein mixed with a solution. There are no steps that change this from a natural product, except the act of mixing which again does not affect the natural product. The instant claims do not recite any elements in addition to the natural products that impose meaningful limits on the claim scope and would substantially foreclose others from using these natural products. The intended use of this composition does not further limit or change the basic structure of these naturally occurring products. The composition does not improve in any way their natural functioning. They serve the ends nature originally provided and act quite independently of any effort of the patentee. See Myriad, 133 S. Ct. at 2117.
The natural product is found in nature and does not differ from what is found in nature.
Note that recited protein cannot add significantly more to satisfy step 2B since the ampoule, containers or vials fail to integrate the protein in a practical application since the claimed proteins are known to occur in nature. In the final step it must be determined if the claim as a whole amounts to something significantly more than the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1-11 fail to include any limitations which would distinguish the claimed proteins from those which occur in nature since they all still encompass embodiments that read on natural products.  In the 
Thus, for reasons fully explained above, claims 1-11 do not satisfy the requirement of 35 U.S.C. 101 and are therefore rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kumanogoh EP2497498 (instant PTO-892) and Gu et al., 2002 (IDS, 8/3/2020).
Kumanogoh teaches a method of administering agents to treat autoimmune diseases or allergies that are cause by an inflammatory response and include arthritis, multiple sclerosis, uveitis, and intraocular inflammation such as retinitis and macular edema (see paragraphs 3-7, 17-21 and 128) as in instant claims 1 and 11-12. 
Gu teaches that neuropilin-1 (Nrp-1 or Npn-1) is a receptor for both Sema3A and VEGF (see abstract). Gu teaches that the Npn-1 is the only receptor for Sema3A (see page 18069, 2nd column, 3rd paragraph). Gu teaches that the extracellular domain of st column, 2nd paragraph).  Gu teaches that each of the Npn-1 extracellular domains are required for biological activity mediated by Sema3A, but only the CUB domains (a1a2 domains) are required for binding to the same domain of Sema3A. Gu teaches that a Npn-1 variant lacking both a1 and a2 CUB domains is incapable of binding to Sema3A but does bind to VEGF (see page 18070, 1st column, 2nd paragraph) since b1, b2 and c domains are still present. These are the same domains as required in instant claim 1. Gu teaches that besides providing insights into the interaction of Npn-1 and its distinct ligands, Gu also provides a basis for rational drug design such as useful modulators or inhibitors of semaphorin/Nnp-1 signaling (see page 18070, 1st column, 2nd paragraph and page 18075, 1st column). Gu teaches that Sema3A and VEGF compete for the same receptor with different effects and one would want to keep these effects separate (see page 18075, 2nd column, 3rd paragraph).  Gu’s teaching of the extracellular domains read on Nrp-1 polypeptide of instant claims 1-3 and 11-12. Gu does not explicitly teach soluble Nrp-1 of instant claim 1.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosure of Kumanogoh and Gu. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Kumanogoh teaches treating inflammatory disease of the eye and one of ordinary skill in the art would be motivated to administer the agent as close as .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 144-147 and 154-157 of copending Application No.17/302,113. Although the claims at issue are not identical, they are not ‘113 claims a method of treating retinal neurons by administering an effective amount of soluble Neuropelin-1 peptide that includes SEQ ID NO: 82 which is the same peptide being claimed in instant SEQ ID NO:107 and is the same methods as in the instant claims. The method of preparing the peptide of instant SEQ ID NO:107 would be obvious to one ordinary skill in the art since the instant method only requires the instant peptide and a carrier and ‘113 claims a pharmaceutical carrier for ocular administration.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.10,612,028. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘028 claims a method treating macular edema by administering an effective amount of soluble Neuropelin-1 peptide that includes SEQ ID NO: 2 which is the same peptide being claimed in instant SEQ ID NO:107 and is the same methods as in the instant claims. The method of preparing the peptide of instant SEQ ID NO:107 would be obvious to one ordinary skill in the art since the instant method only requires the instant peptide and a carrier and ‘028 claims a pharmaceutical carrier for ocular administration.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,822,367. Although the claims at issue are not identical, they are not patentably distinct from each other because '367 .

Conclusion
No claims are allowed.
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649